 Case 20-30149         Doc 169         Filed 03/03/20 Entered 03/03/20 13:18:06          Desc Main
                                        Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

IN RE:                                             )
                                                   )       Case No. 20-30149
         SD- Charlotte, LLC, et al.,               )       Chapter 11
                                                   )
                        Debtors.                   )


                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE THAT the undersigned hereby appears in this matter on behalf of
1810 Wynnton Road, LLC, and requests, as provided in 11 U.S.C. § 102(1) and 342 and Bankruptcy
Rules 2002 and 9007, that all notices given or required to be given and all papers served or required to
be served in this case be given to and served on the undersigned at the address set forth below:


                                     The Henderson Law Firm
                                      1120 Greenwood Cliff
                                        Charlotte NC 28204
                                   E-mail: henderson@title11.com

         Dated: March 3, 2020.

                                                THE HENDERSON LAW FIRM

                                                 /s/ James H. Henderson
                                                James H. Henderson
                                                State Bar No. 13536
                                                1120 Greenwood Cliff
                                                Charlotte NC 28204
                                                Telephone:     704.333.3444
                                                Facsimile:     704.333.5003
                                                Email:         henderson@title11.com
 Case 20-30149         Doc 169         Filed 03/03/20 Entered 03/03/20 13:18:06        Desc Main
                                        Document     Page 2 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

IN RE:                                             )
                                                   )     Case No. 20-30149
         SD- Charlotte, LLC, et al.,               )     Chapter 11
                                                   )
                        Debtors.                   )


                                   CERTIFICATE OF SERVICE

        This is to certify that the undersigned has this day served the attached NOTICE OF
APPEARANCE AND REQUEST FOR SERVICE via ECF to all parties or their attorneys of
record requesting notice and to:

U. S. Bankruptcy Administrator
alexandria_p_kenny@ncwba.uscourts.gov




         Dated: March 3, 2020.


                                                THE HENDERSON LAW FIRM

                                                 /s/ James H. Henderson
                                                James H. Henderson
                                                State Bar No. 13536
                                                1120 Greenwood Cliff
                                                Charlotte NC 28204
                                                Telephone:     704.333.3444
                                                Facsimile:     704.333.5003
                                                Email:         henderson@title11.com
